Exhibit 10.55

 

DIRECTOR APPOINTMENT AGREEMENT

 

THIS DIRECTOR APPOINTMENT AGREEMENT (this “Agreement”), dated as of January 20,
2011, by and between Boston Properties, Inc., a Delaware corporation (the
“Corporation”), and Matthew J. Lustig (the “Director”, and collectively, the
“Parties”).

 

WHEREAS, the Corporation has requested that the Director join its board of
directors (the “Board”);

 

WHEREAS, the Director is affiliated with Lazard Ltd., Lazard Alternative
Investments LLC, Lazard Real Estate Partners LLC and their respective affiliates
(collectively, “Lazard”), in various capacities including principal and manager;

 

WHEREAS, Lazard may from time to time directly or indirectly compete with the
Corporation in the commercial real estate industry both for its own account and
as agent or advisor to third party clients;

 

WHEREAS, as a senior executive with vast experience in the commercial real
estate industry, the Director may from time to time in the future become
affiliated with other competitors of the Corporation either as a principal or
agent and may have opportunities presented to him that are or, if known, would
be desired by the Corporation; and

 

WHEREAS, in order to induce the Director to join the Board, the Corporation has,
with the approval of the Board as permitted by Section 122(17) of the Delaware
General Corporation Law (“DGCL”), agreed to the terms herein.

 

NOW, THEREFORE, intending to be legally bound hereby and for good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

  1. Renouncement of Corporate Opportunities.

 

(a) Except as otherwise expressly provided in this Agreement, upon appointment
of the Director to the Board, (i) the Director may engage or invest in,
independently or with, for the account of or as an advisor to others, any
business activity of any type or description, including without limitation those
that might be the same as or similar to the Corporation’s business, (ii) the
Corporation shall not have any right in or to such business activities or
ventures or to receive or share in any income or proceeds derived therefrom and
(iii) the Corporation shall have no interest or expectancy, and hereby
specifically renounces any interest or expectancy, in any such business
activities or ventures.

 

(b) Without limiting the generality of Section 1(a), if the Director acquires
knowledge of a potential transaction or matter which may be a Corporate
Opportunity, as defined in Section 1(c), or otherwise is then, directly or with
others, exploiting any Corporate Opportunity, subject to Section 2, the
Corporation shall have no interest in such Corporate Opportunity and no
expectancy that such Corporate Opportunity be offered to the Corporation, any
such interest or expectancy being hereby renounced, so that, as a result of such
renunciation,

 

1



--------------------------------------------------------------------------------

and for the avoidance of doubt and to the fullest extent permitted by law, the
Director (i) shall have no duty to communicate or present such Corporate
Opportunity to the Corporation, (ii) shall have the right to hold any such
Corporate Opportunity for his own account or to recommend, sell, assign or
transfer such Corporate Opportunity to Persons other than the Corporation and
(iii) shall not breach any fiduciary duty to the Corporation, in the Director’s
capacity as a director of the Corporation, by reason of the fact that the
Director pursues or acquires such Corporate Opportunity for himself, directs,
sells, assigns or transfers such Corporate Opportunity to another Person, or
does not communicate information regarding such Corporate Opportunity to the
Corporation.

 

(c) “Corporate Opportunity” shall mean an actual or potential investment or
business opportunity or prospective economic advantage in which the Corporation
could, but for the provisions of this Agreement, have an interest or expectancy,
including, without limitation, acquisitions, dispositions, business
combinations, financing or investing opportunities or other transactions.

 

2. Protected Opportunities. Notwithstanding Section 1 hereof, the Corporation
does not renounce any interests or expectancy it may have in any Corporate
Opportunity (i) that is offered to the Director if such opportunity is expressly
offered to the Director in his capacity as a director of the Corporation or
(ii) that has been identified or developed using any resources or confidential
information of the Corporation or any of its direct or indirect subsidiaries.
Nothing in this Agreement shall be construed to (1) limit the duty that the
Director owes the Corporation under applicable law (i) to refrain from
improperly disclosing confidential information of the Corporation to third
parties without the Corporation’s consent and (ii) to refrain from improperly
exploiting confidential information of the Corporation or (2) limit the ability
of the Corporation or any of its direct or indirect subsidiaries to compete with
the Director, any of his affiliates or clients or any other person or entity to
obtain, develop or otherwise exploit a Corporate Opportunity or other
investment, business opportunity or venture.

 

3. Board Approval. The Corporation hereby represents and warrants to the
Director that the execution and delivery of this Agreement by the Corporation
has been duly authorized and approved by the Board (or an authorized committee
thereof) in accordance with the DGCL. During the Director’s service on the
Board, he will be entitled to the same rights (including, without limitation,
rights of indemnification and advancement of expenses provided by contract,
charter or bylaws) that are common to all other non-employee members of the
Board, as those rights may be altered or amended from time to time so long as
such alteration or amendment applies to all non-employee members of the Board.

 

4. Director Representation. The Director hereby represents and warrants that his
appointment to the Board will not result in the violation of any agreement,
arrangement or understanding between the Director, on the one hand, and Lazard
or any other person or entity, on the other hand.

 

5. Assignment. This Agreement shall inure to the benefit of and be binding upon
the successors, permitted assigns, executors and heirs, as applicable, of the
Corporation and the Director. The Corporation may not assign its rights,
interests or obligations hereunder without the prior written consent of the
Director.

 

2



--------------------------------------------------------------------------------

6. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter of Sections
1 and 2 hereof and supersedes all prior agreements and understandings (whether
written or oral) between the parties relating to such subject matter.

 

7. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to principles of
conflicts of laws.

 

8. Modification; Waiver. This Agreement may not be modified except by an
instrument in writing signed by the Parties. No waiver of any term or condition
of this Agreement shall be construed as a waiver of any other term or condition,
nor shall any waiver of any default under this Agreement be construed as a
waiver of any other default.

 

9. Severability. In case any provision in this Agreement shall be deemed to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired
thereby.

 

10. Section Headings. Section headings are used herein solely for convenience
and shall not be deemed to affect in any manner the meaning or intent of this
Agreement or any provision hereof.

 

11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

BOSTON PROPERTIES, INC., a Delaware corporation

 

By:  /s/  Mortimer B. Zuckerman                            

        Name: Mortimer B. Zuckerman

        Title: Chairman & Chief Executive Officer

 

 

/s/  Matthew J. Lustig                                        

Matthew J. Lustig

 

3